Citation Nr: 0920699	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (claimed as low testosterone), due to in-service 
exposure to herbicides. 

2.  Entitlement to service connection for osteoporosis (also 
claimed as osteopenia), due to in-service exposure to 
herbicides. 

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, due to in-service exposure to 
herbicides.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
claims for service connection for erectile dysfunction 
(claimed as low testosterone), osteoporosis (also claimed as 
osteopenia), and degenerative disc disease of the cervical 
spine.

In April 2009, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Cleveland, Ohio RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown by 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service.

2.  The Veteran's osteoporosis is not shown by competent 
evidence of record to be etiologically related to a disease, 
injury, or event in service 

3.  The Veteran's degenerative disc disease of the cervical 
spine is not shown by competent evidence of record to be 
etiologically related to a disease, injury, or event in 
service




CONCLUSIONS OF LAW

1.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran's osteoporosis was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran's degenerative disc disease of the cervical 
spine was not incurred in or aggravated by active service and 
may not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in December 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With regard to the Veteran's claims for service connection 
for erectile dysfunction, osteoporosis, and degenerative disc 
disease of the cervical spine, the Board notes that there is 
no competent medical evidence linking these disabilities to 
military service or a service-connected disability, and no 
lay evidence of continuity of symptomatology suggesting an 
association to service.  In his November 2005 claim, the 
Veteran specifically indicated that his osteoporosis and 
degenerative disc disease began 10 to 15 years prior.  In 
November 2006, he indicated that his osteoporosis and 
degenerative disc disease of the cervical spine began in 
1995.  In a May 2007 VA treatment record, the Veteran 
indicated that he had experienced symptoms of erectile 
dysfunction for the past 10 to 12 years.  The Board 
recognizes that, at the April 2009 hearing, he indicated 
generally that symptoms of his claimed disabilities began to 
manifest "not too long after [he] got out" of service.  
However, he also more specifically indicated at the April 
2009 hearing that he began to notice symptoms associated with 
the cervical spine and osteoporosis in 1998 or 1999 and began 
to experience erectile dysfunction 12 years prior.  As those 
more specific reports are more consistent with the reports 
offered during the course of medical treatment, the Board 
finds them to be the more credible statements. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, as discussed, the Veteran has proffered no credible 
lay statements indicating that he has had continuous symptoms 
of these disabilities since his active duty.  As mentioned 
above, he has specifically proffered lay statements 
indicating that he did not have any symptoms associated with 
these disabilities until years after his discharge from 
service.  Thus, as there is no medical evidence of record 
suggesting an association between his current symptoms and 
service or a service-connected disability, and no lay 
evidence as to the presence of symptomatology in service or 
the continuity of symptoms since service, the Board finds 
that the third prong of McLendon is not met, and that VA 
examination or opinion is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
erectile dysfunction, osteoporosis, and degenerative disc 
disease of the cervical spine.  Specifically, he has asserted 
that these disabilities have developed as a result of in-
service exposure to agent orange.  See notice of disagreement 
(NOD), December 2006.

The Board notes that the Veteran served in the Republic of 
Vietnam from October 1968 to October 1969.  As such, in-
service exposure to herbicides is conceded. 

With regard to granting service connection on a presumptive 
basis due to exposure to agent orange, the Board notes that 
erectile dysfunction (or low testosterone), osteoporosis (or 
osteopenia), and degenerative disc disease of the cervical 
spine are not disabilities listed as being presumptively 
associated with herbicide or agent orange exposure under 38 
C.F.R. § 3.309(e).  As such, service connection cannot be 
granted on a presumptive basis due to agent orange exposure 
for erectile dysfunction, osteoporosis, or degenerative disc 
disease of the cervical spine. 
 
With regard to granting service connection for degenerative 
disc disease of the cervical spine under 38 C.F.R. 
§ 3.309(a), the Board notes that there is no medical evidence 
of record indicating that the Veteran experienced 
degenerative changes of the cervical spine within 1 year of 
discharge of service.  Also, the Veteran indicated in 
November 2005 and November 2006, that his degenerative disc 
disease began in 1990 or 1995.  While the Veteran indicated 
at the April 2009 hearing that his disability began "not too 
long" after he was discharged from service, he did not 
specifically indicate that he began experiencing symptoms of 
degenerative disc disease of the cervical spine within 1 year 
of discharge from service, and he later clarified at this 
hearing that he began to experience symptoms associated with 
degenerative disc disease of the cervical spine in 1998 or 
1999.  Therefore, in light of the Veteran's November 2005 and 
November 2006 assertions, and the fact that the claims folder 
contains no medical evidence of record showing that arthritis 
of the cervical spine manifested to a compensable degree 
within one year of discharge from active duty, the Board 
finds that service connection cannot be granted for arthritis 
of the cervical spine under 38 C.F.R. § 3.309(a).

With regard to granting service connection on a direct basis 
for the claimed disabilities, a review of the Veteran's 
service treatment records reveals no evidence of complaints, 
treatment, or diagnoses of erectile dysfunction, 
osteoporosis, or degenerative disc disease of the cervical 
spine.  Upon entrance into service, the Veteran was noted as 
having a pelvic fracture 8 years earlier.  See pre-induction 
examination report, October 1967.  No indication of or 
reference to osteoporosis was noted at this time.  The 
Veteran's October 1969 separation examination report 
contained no notations with regard to erectile dysfunction, 
osteoporosis, or degenerative disc disease of the cervical 
spine.

The Board notes that the Veteran has been diagnosed with 
erectile dysfunction or impotence of organic origin, an 
enlarged prostate, degeneration of the cervical 
intervertebral disc, and degenerative disc disease of the 
cervical spine.  See VA treatment records, July 2003, May 
2007, and September 2007.  In an October 2005 VA bone 
densitometry report, the Veteran's bone mineral density was 
noted as being low for someone of his age.  This medical 
report also contains notations referring to osteoporosis and 
osteopenia.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no evidence of record indicating 
that the Veteran had erectile dysfunction, osteoporosis, or 
degenerative disc disease of the cervical spine in service 
and no competent medical opinion of record has related his 
erectile dysfunction, osteoporosis, or degenerative disc 
disease of the cervical spine to service.  Furthermore, the 
Veteran has not indicated that these disabilities began 
during his active duty or as a result of an in-service injury 
or incident.  Thus, the Veteran's claims must fail on a 
direct basis.  See Hickson, supra. 

Additionally, the claims folder contains no documented 
evidence of treatment for erectile dysfunction, osteoporosis, 
or degenerative disc disease of the cervical spine until 
1999, approximately 30 years after his discharge from active 
duty.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board acknowledges the Veteran's contentions that he has 
erectile dysfunction, osteoporosis, and degenerative disc 
disease of the cervical spine as a result of exposure to 
agent orange in Vietnam.  However, no medical evidence has 
been submitted to support this contention.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, he is not 
competent to link disabilities that manifested decades after 
separation to his military service, to include exposure to 
herbicides therein.

The Board also notes that a possible diagnosis of borderline 
diabetes mellitus, type II and the fact that its potential 
relation to erectile dysfunction was asserted at the April 
2009 hearing.  Diabetes mellitus, type II is a disability 
that is listed under 38 C.F.R. § 3.309(e) as being 
presumptively associated with agent orange exposure.  
However, the Veteran is not currently service connected for 
diabetes mellitus, type II, and has not submitted a claim for 
entitlement to service connection for diabetes mellitus, type 
II.  Furthermore, his medical records do reference a history 
of "borderline diabetes", but they do not reflect that he 
has ever been diagnosed with diabetes mellitus.  As such, 
service connection cannot be established secondary to 
diabetes mellitus, type II.

Finally, the Board notes that prostate cancer is listed under 
38 C.F.R. § 3.309(e) as being presumptively associated with 
agent orange exposure.  However, there is no evidence that 
the Veteran's erectile dysfunction is related to prostate 
cancer, nor has the Veteran submitted a claim for service 
connection for prostate cancer or indicated that he has a 
diagnosis of prostate cancer.  

The Board has considered the Veteran's assertion that two of 
his VA doctors have told him that his claimed disabilities 
are related to service.  However, as noted, the RO obtained 
his VA treatment records and there is no indication of such 
conclusions having been documented.  Furthermore, the Court 
has held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claims.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection for erectile 
dysfunction, osteoporosis, and degenerative disc disease of 
the cervical spine must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for erectile dysfunction 
(claimed as low testosterone), due to in-service exposure to 
herbicides is denied. 

Entitlement to service connection for osteoporosis (also 
claimed as osteopenia), due to in-service exposure to 
herbicides is denied. 

Entitlement to service connection for degenerative disc 
disease of the cervical spine, due to in-service exposure to 
herbicides is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


